                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-413-RJC-DCK

 CARLA MATTHEWS, and all similarly                  )
 situated individuals,                              )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 HYATT CORPORATION, an Illinois                     )
 Corporation,                                       )
                                                    )
                   Defendant.                       )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 64) filed by Edward B. Davis, concerning Rod M. Johnston

on January 22, 2019. Rod M. Johnston seeks to appear as counsel pro hac vice for Plaintiffs Carla

Matthews and all similarly situated individuals. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 64) is GRANTED. Rod M. Johnston

is hereby admitted pro hac vice to represent Plaintiffs Carla Matthews and all similarly situated

individuals.

         SO ORDERED.

                                          Signed: January 22, 2019
